SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES DWS Alternative Asset Allocation PlusFund DWS Balanced Fund DWS Blue Chip Fund DWS Capital Growth Fund DWS Climate Change Fund DWS Communications Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Disciplined Market Neutral Fund  DWS Diversified International Equity Fund DWS Dreman International Value Fund  DWS Dreman Mid Cap Value Fund DWS Dreman Small Cap Value Fund DWS EAFE® Equity Index Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Equity 500 Index Fund DWS Floating Rate Plus Fund DWS Global Inflation Plus Fund DWS Global Small Cap Growth Fund DWS Global Thematic Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Growth & Income Fund DWS Health Care Fund DWS High Income Fund DWS High Income Plus Fund DWS Intermediate Tax/AMT Free Fund DWS International Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Lifecycle Long Range Fund DWS Managed Municipal Bond Fund DWS Mid Cap Growth Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS Select Alternative Allocation Fund DWS Short Duration Plus Fund DWS Short Term Municipal Bond Fund DWS Small Cap Growth Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax-Free Fund DWS Strategic Value Fund DWS Technology Fund DWS Ultra-Short Duration Fund DWS U.S. Bond Index Fund DWS World Dividend Fund The following information replaces existing disclosure in the sub–section entitled “Eligibility Requirements” of the “Institutional Class Shares” section under the heading “CHOOSING A SHARE CLASS” of each fund’s prospectus: Eligibility Requirements. You may buy Institutional Class shares if you are any of the following (subject to the applicable investment minimum): · An eligible institution (e.g., a financial institution, corporation, trust, estate or educational, religious or charitable institution). · An employee benefit plan. · A plan administered as a college savings plan under Section 529 of the Internal Revenue Code. · A registered investment advisor or financial planner purchasing on behalf of clients and charging an asset–based or hourly fee. · A client of the private banking division of Deutsche Bank AG. · A current or former director or trustee of the Deutsche or DWS mutual funds. · An employee, the employee’s spouse or life partner and children or stepchildren age 21 or younger of Deutsche Bank or its affiliates or a subadvisor to any fund in the DWS family of funds or a broker–dealer authorized to sell shares in the funds. Please Retain This Supplement for Future Reference June 3, 2011 PROSTKR-73
